FILED
                                                                 Dec 21 2020, 8:40 am

                                                                       CLERK
                                                                  Indiana Supreme Court
                                                                     Court of Appeals
                                                                       and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Jennifer F. Perry                                         Charles E. Oswald
Clark Quinn Moses Scott & Grahn, LLP                      Lisa M. Adler
Indianapolis, Indiana                                     Harrison & Moberly, LLP
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Julianne Solomon,                                         December 21, 2020
as Personal Representative of the Estate                  Court of Appeals Case No.
of Paul J. Martin, Deceased,                              20A-PL-822
Appellant-Defendant,                                      Appeal from the Marion Superior
                                                          Court
        v.                                                The Honorable Steven R.
                                                          Eichholtz, Judge
Lia Lindsey,                                              Trial Court Cause No.
Appellee-Plaintiff,                                       49D08-1811-PL-44725




Robb, Judge.




Court of Appeals of Indiana | Opinion 20A-PL-822 | December 21, 2020                      Page 1 of 16
                                Case Summary and Issue
[1]   Julianne Solomon, as personal representative of the Estate of Paul J. Martin

      (“Solomon PR” when referred to in that capacity), appeals the trial court’s

      grant of summary judgment to Lia Lindsey concerning the rightful owner of the

      proceeds from an investment account held by Martin and Lindsey as joint

      tenants with rights of survivorship. Concluding the proceeds belong to Lindsey

      as the surviving joint account owner as a matter of law, we affirm summary

      judgment in her favor.



                            Facts and Procedural History
[2]   In 1998, Paul Martin invested $50,000 in U.S. Money Market funds with

      Rydex Series Trust (“Rydex”). The account application listed Paul J. Martin as

      owner and his daughter, Lia J. Lindsey, as joint owner and provided that

      “[j]oint accounts will be registered as ‘joint tenants with right of survivorship’

      unless otherwise specified.” Appendix of Appellant, Volume 2 at 25. Lindsey

      did not contribute any funds to the account. Both Martin and Lindsey signed

      the application. In 2011 or 2012, the Rydex account was retitled as a

      Guggenheim Investments (“Guggenheim”) account. The account was at all

      times owned by “Paul J. Martin or Lia J. Lindsey” as joint tenants with right of

      survivorship and that is the registration reflected on all account statements in

      the record. See id. at 74, 76, 78-79.




      Court of Appeals of Indiana | Opinion 20A-PL-822 | December 21, 2020       Page 2 of 16
[3]   On Friday, July 6, 2018, Solomon, Martin’s wife, initiated a call with

      Guggenheim during which she requested that all funds in the joint account be

      withdrawn and the account closed. Solomon did most of the talking, but

      Martin did indicate his assent to the request and gave his permission for

      Solomon to speak on his behalf. At the conclusion of the call, the Guggenheim

      representative who handled the transaction gave Solomon a confirmation

      number to confirm that “we did the actual redemption.” Supplemental

      Conventional Appendix of Appellant, Volume 2 at 2 (07-06-18 – Martin-

      Solomon Part #4 (audio recording) at 2:38-2:41). On Monday, July 9, Martin

      died. Also on July 9, Guggenheim issued a check to “Paul J. Martin or Lia J.

      Lindsey” in the amount of $351,878.68. App. of Appellant, Vol. 2 at 27. Per

      Martin’s request, the check was overnighted to his address.


[4]   After Martin’s death, Solomon was appointed personal representative of his

      estate. On August 20, Solomon PR cashed the check, endorsing it with “Est. of

      Paul J. Martin, Decd[;] Deposit Only” and signing it with the designation

      “EXTRX.” Id. at 28. She deposited the check in a separate estate account. On

      October 8, Lindsey contacted Guggenheim and learned for the first time about

      Martin’s request and the check.


[5]   Lindsey filed a Verified Complaint to Recover Property Transfer, naming

      Solomon in both her individual and representative capacities as defendants and

      seeking recovery of the $351,878.68. After Solomon PR filed an answer,

      Lindsey filed a motion for summary judgment, alleging that “Lindsey is the

      [s]urviving [p]arty to the [j]oint [a]ccount and the proceeds are hers by

      Court of Appeals of Indiana | Opinion 20A-PL-822 | December 21, 2020        Page 3 of 16
      operation of law.” Id. at 43. Lindsey’s designated evidence included the

      affidavit of Alison Santay, a director in the Shareholder Reporting and

      Oversight group of MUFG Investor Services, LLC (“MUFG”). MUFG

      provides administrative services to the Rydex Series Trust and uses the brand

      name Guggenheim Investments for some services. Santay averred:


          • In 1998, MUFG established the joint account in question pursuant to the

               Martin/Lindsey application. The account was established and titled in

               the names of “Paul J. Martin or Lia J. Lindsey” as joint tenants with

               rights of survivorship and the titling was never changed.

          • On July 6, 2018, MUFG received instructions to liquidate the joint

               account and issued a check on July 9, 2018 made payable to “Paul J.

               Martin or Lia J. Lindsey.”

          • “On July 10, 2018, the cash in the amount of [$351,878.68] remained

               deposited in a check redemption account.”
Id. at 78-79.


[6]   Solomon PR replied to Lindsey’s motion for summary judgment and filed a

      motion for summary judgment of her own.1 Her designated evidence included

      Lindsey’s interrogatory answers indicating she had deposited no funds into the




      1
       Earlier in the litigation, Solomon filed a motion for summary judgment in her individual capacity which
      was denied by the trial court. See App. of Appellant, Vol. 2 at 7-8. Although the litigation between Lindsey
      and Solomon, individually, appears to be ongoing, this appeal is an interlocutory appeal of right pursuant to
      Indiana Appellate Rule 14(A)(1), as the trial court’s order directs Solomon PR to immediately distribute the
      proceeds of the Guggenheim account to Lindsey.

      Court of Appeals of Indiana | Opinion 20A-PL-822 | December 21, 2020                              Page 4 of 16
joint account and had withdrawn none and Solomon’s affidavit in which she

attested that she “understood clearly that . . . Martin’s intentions were to

liquidate and close the former joint account and, furthermore, that his

intentions were to utilize the funds that were formerly in the account to acquire

a new marital residence . . . that would be more comfortable for him as he was

in failing health.” Id. at 172. Solomon PR also designated a supplemental

affidavit from Santay. This supplemental affidavit added the following

information to her previous affidavit:


    • On July 6, 2018, after receiving instructions from Martin, the mutual

        funds in the joint account were redeemed and a transaction confirmation

        was generated showing a zero account balance on that date. Attached as

        Exhibit 3 to the Supplemental Affidavit was a Transaction Confirmation

        for the joint account dated July 6, 2018 showing a redemption of “US

        Gov Money Market – MM” in the amount of $351,878.68 on that date.

        App. of Appellant, Vol. 3 at 8.

    • On July 9, 2018, the redemption transaction was settled and cash was

        moved into a check redemption account in the name of MUFG that is

        used to make distributions after the settlement of redemption

        transactions.

    • A check drawn on the redemption account was issued on July 9, 2018

        payable to “Paul J. Martin or Lia J. Lindsey” and sent to Martin per his

        instructions.

    • On July 10, 2018, the funds remained in the check redemption account.

Court of Appeals of Indiana | Opinion 20A-PL-822 | December 21, 2020      Page 5 of 16
          • Attached as Exhibit 5 to the Supplemental Affidavit was a copy of a

              letter issued to Solomon on August 7, 2018 regarding three accounts

              Martin had with Guggenheim. With regard to the joint account, the

              letter stated the “above-referenced account is closed.” With regard to the

              other two accounts (one registered to “Christine C Martin or Paul J

              Martin” and one registered to “Paul J Martin or Julianne Solomon”), the

              letter stated the “above-referenced account is registered as a Joint

              account. In the event of a Joint owner’s death, the interest passes to the

              surviving owner.” Id. at 11-12.

          • The funds remained in the check redemption account until August 20,

              2018.
Id. at 3-4.


[7]   Lindsey replied to Solomon PR’s motion for summary judgment and, in

      addition to the evidence previously designated in support of her own motion,

      designated Exhibit 1, a Shareholder Confirmation from Rydex for the joint

      account dated 2/07/00 with a hand-written note on it, and her own affidavit

      attesting that the handwriting on Exhibit 1 is Martin’s. The note read, in part,

      “Keep in mind you have access to this $ anytime you want it. . . . Love you,

      Me.” Id. at 26.




      Court of Appeals of Indiana | Opinion 20A-PL-822 | December 21, 2020       Page 6 of 16
[8]   Following a hearing,2 the trial court entered an order granting summary

      judgment to Lindsey and directing that “the proceeds of [$351,878.68] be

      immediately distributed by [Solomon PR] to Plaintiff Lia Lindsey.” Appealed

      Order at 5. The trial court based its decision on the fact that Martin did not

      follow the statutory procedure to close a joint account and therefore “on the

      date of his death Mr. Martin had cash in joint account with Lia Lindsey . . .

      [that] belonged to [her] as the surviving joint account owner.” Id. at 4.

      Solomon now appeals.



                                    Discussion and Decision
                                         I. Standard of Review
[9]   When reviewing the grant or denial of summary judgment, we apply the same

      test as the trial court: summary judgment is appropriate only if the designated

      evidence shows there is no genuine issue of material fact and the moving party

      is entitled to judgment as a matter of law. Ind. Trial Rule 56(C); Sedam v. 2JR

      Pizza Enters., LLC, 84 N.E.3d 1174, 1176 (Ind. 2017). “A fact is ‘material’ if its

      resolution would affect the outcome of the case, and an issue is ‘genuine’ if a

      trier of fact is required to resolve the parties’ differing accounts of the truth, or if

      the undisputed material facts support conflicting reasonable inferences.”

      Hughley v. State, 15 N.E.3d 1000, 1003 (Ind. 2014). The moving party bears the




      2
          Solomon PR did not request that this hearing be transcribed.


      Court of Appeals of Indiana | Opinion 20A-PL-822 | December 21, 2020          Page 7 of 16
       initial burden of showing the absence of any genuine issue of material fact as to

       a determinative issue. Lawson v. Lafayette Home Hosp. Inc., 760 N.E.2d 1126,

       1128 (Ind. Ct. App. 2002), trans. denied. If the moving party meets that burden,

       the burden shifts to the non-moving party to set forth facts showing the

       existence of a genuine issue for trial. Id.


[10]   Our review is limited to those facts designated to the trial court, T.R. 56(H),

       and we construe all facts and reasonable inferences drawn from those facts in

       favor of the non-moving party, Meredith v. Pence, 984 N.E.2d 1213, 1218 (Ind.

       2013). Because we review a summary judgment ruling de novo, a trial court’s

       findings and conclusions offer insight into the rationale for the court’s judgment

       and facilitate appellate review but are not binding on this court. Denson v. Estate

       of Dillard, 116 N.E.3d 535, 539 (Ind. Ct. App. 2018). Additionally, we are not

       constrained by the claims and arguments presented to the trial court, and we

       may affirm a summary judgment ruling on any theory supported by the

       designated evidence. Id. The fact that the parties have filed cross-motions for

       summary judgment does not alter this standard of review or change our

       analysis: the party that lost in the trial court has the burden of persuading us

       that the trial court erred. Id.


                                          II. Joint Accounts
                                           A. Choice of Law
[11]   Solomon PR begins by claiming the trial court erred in applying Indiana law to

       this case. She argues that Guggenheim accounts are located in Maryland and

       Court of Appeals of Indiana | Opinion 20A-PL-822 | December 21, 2020       Page 8 of 16
       therefore Maryland law applies. See Amended Brief of Appellant at 11.3 Other

       than that bald assertion, however, she makes no cogent argument for applying

       Maryland law.4 The argument that Maryland law should be applied to settle

       this dispute is therefore waived. See Ind. Appellate Rule 46(A)(8)(a).


[12]   Waiver notwithstanding, the courts of the state in which a suit is pending

       decide choice of law questions. Schaffert by Schaffert v. Jackson Nat’l Life Ins. Co.,

       687 N.E.2d 230, 232 (Ind. Ct. App. 1997), trans. denied. Generally, the choice

       of law for contract and tort cases is the law of the place where the breach or

       wrong took place or the place with the most contacts. Hubbard Mfg. Co., Inc. v.

       Greeson, 515 N.E.2d 1071, 1073 (Ind. 1987). In this case, that is Indiana.

       When the joint account was opened, Martin lived in Indiana. Account

       statements were mailed to his address in Indiana. The call to withdraw funds

       and close the account originated from Indiana, and the check representing the

       funds in the account was mailed to Indiana. Solomon PR opened Martin’s

       estate in Indiana and cashed the check as his personal representative. The only




       3
         Solomon PR also argues Delaware law should apply, as the Account Application states that all accounts
       “are governed by the law of the State of Delaware.” App. of Appellant, Vol. 2 at 25. However, Solomon PR
       failed to advance an argument before the trial court that Delaware law should apply, at least in the pleadings
       provided in the record on appeal, and any such argument is therefore waived. Perkins v. Fillio, 119 N.E.3d
1106, 1114 (Ind. Ct. App. 2019) (holding party waived on appeal an argument for reversal of summary
       judgment that had never been presented to the trial court). Moreover, the choice of law provision in the
       account documents is applicable to disputes between the account holders and the bank, not necessarily to
       disputes between the account holders themselves.
       4
         The trial court noted Solomon PR’s argument about choice of law but determined that the result would be
       the same under Maryland or Indiana law. Appealed Order at 2 n.1. And Solomon PR seems to concede the
       same, at least in part, as she states in her brief that “[u]nder Maryland law, like Delaware and, as discussed
       below, Indiana, [Martin] had the right to withdraw all the funds in the Joint Account[,]” Amended Br. of
       Appellant at 11, and points to no distinctions between the law of the two states as to other issues.

       Court of Appeals of Indiana | Opinion 20A-PL-822 | December 21, 2020                              Page 9 of 16
       contact with Maryland is that administrative tasks concerning the account

       originated there. Indiana law is applicable to this dispute.


                     B. Right of Survivorship in the Joint Account
[13]   The trial court determined that Martin did not properly close the joint account

       and therefore, sums remained on deposit at the time of his death in the form of

       the check and Lindsey was entitled to those funds as the surviving joint account

       owner. Solomon PR contends the trial court erred in granting summary

       judgment to Lindsey because Martin “lawfully withdrew the funds from the

       Joint Account before he died, and there was no right of survivorship in the

       check issued by Guggenheim or in the Check Redemption Account on which it

       was drawn.” Amended Br. of Appellant at 8. Issues involving the ownership

       of joint accounts, both during life and after death, are controlled by Indiana

       Code chapter 32-17-11 (formerly Indiana Code chapter 32-4-1.5, recodified

       effective July 1, 2002). A “joint account” is defined as “an account payable on

       request to one (1) or more of two (2) or more parties whether or not mention is

       made of any right of survivorship.” Ind. Code § 32-17-11-4.5


[14]   Indiana Code section 32-17-11-18(a) (“section 18”) defines ownership of a joint

       account when one account holder dies. Section 18(a) states that “[s]ums

       remaining on deposit at the death of a party to a joint account belong to the




       5
         In turn, an “account” is defined as “a contract of deposit of funds between a depositor and a financial
       institution[,]” including a “checking account, savings account, certificate of deposit, share account, and other
       like arrangement.” Ind. Code § 32-17-11-1.

       Court of Appeals of Indiana | Opinion 20A-PL-822 | December 21, 2020                              Page 10 of 16
       surviving party . . . as against the estate of the decedent unless there is clear and

       convincing evidence of a different intention at the time the account is created.”

       This section creates a presumption that a survivor to a joint account is the

       intended recipient of the proceeds in the account. In re Estate of Banko, 622
N.E.2d 476, 480 (Ind. 1993). To defeat the survivorship presumption, a

       challenger must present clear and convincing evidence that at the time of the

       account’s creation, the decedent did not intend the surviving joint account

       holder to receive the proceeds or that the original intent of the decedent for the

       joint account holder to receive the proceeds changed before death and was

       communicated in writing to the financial institution. Id.


[15]   The facts of this case are virtually identical to those in Graves v. Kelly, 625
N.E.2d 493 (Ind. Ct. App. 1993). In Graves, Marie McGinness used her funds

       to open a joint account with the right of survivorship with her son, Chester

       Graves, and they signed a joint-tenant agreement. Several years later, on

       March 17, 1992, McGinness phoned Shearson Lehman Brothers, Inc., the

       investment banking firm that held the account, and instructed it to liquidate the

       account. The same day, Shearson sold the securities that comprised the

       account, converting them to cash. The next morning, March 18, McGinness

       died. And that afternoon, Shearson issued a check payable to “Marie

       McGinness and Chester Graves, JTROS” and sent it to McGinness’ address.
Id. at 494. The check arrived on March 19 and Shearson closed the account

       that day. The personal representative of McGinness’ estate petitioned for

       determination of ownership of the account proceeds and the trial court, finding


       Court of Appeals of Indiana | Opinion 20A-PL-822 | December 21, 2020        Page 11 of 16
       that McGinness had terminated the joint account before her death, awarded the

       proceeds to McGinness’ estate. Graves appealed.


[16]   We held first that McGinness’ phone call “could not serve to terminate the joint

       account[.]” Id. at 495. Indiana Code section 32-17-11-19 provides that the

       form of ownership of a joint account may only be altered by a signed, written

       order given to the financial institution during the party’s lifetime. Because

       McGinness’ phone call did not meet these requirements, “the joint account,

       with the right of survivorship in favor of Graves, was in existence at the time of

       [her] death.” Id. The estate argued that even if the phone call was insufficient

       to terminate the account, it did withdraw all the funds. Therefore, the estate

       asserted there were no sums remaining on deposit when McGinness died and

       Graves had no right to the funds previously withdrawn. But because the check

       was issued jointly to McGinness and Graves, we held the right of survivorship

       between the parties was maintained. Id. Accordingly, we reversed the trial

       court, holding that “the proceeds of the account became Graves’ property at the

       time of McGinness’ death.” Id.


[17]   As in Graves, Martin did not take the appropriate steps to change the form of the

       account when he withdrew the funds.6 Indiana Code section 32-17-11-19 states

       that the “provisions of section 18 . . . as to rights of survivorship are determined




       6
         Solomon PR argues that, pursuant to the account application, telephone redemption is allowed. See App.
       of Appellant, Vol. 2 at 26. Although it may be true that Guggenheim would allow redemption by telephone,
       that has no bearing on the statutory requirements for changing the form of an account.

       Court of Appeals of Indiana | Opinion 20A-PL-822 | December 21, 2020                         Page 12 of 16
       by the form of the account at the death of a party.” The fact that Martin

       withdrew all the funds does not overcome the presumption that Lindsey,

       named a joint owner with rights of survivorship when the account was created,

       was the intended recipient of the proceeds in the account because there is no

       dispute regarding the fact that Martin did not communicate to Guggenheim in

       writing that his intent had changed. See In re Estate of Banko, 622 N.E.2d at 480.

       Thus, when Martin died, the form of the account was a joint account with

       rights of survivorship in Lindsey.


[18]   The fact that the balance on the joint account had been zeroed out by

       Guggenheim and the funds moved into a check redemption account in

       Guggenheim’s name does not have the importance Solomon PR would ascribe.

       Solomon PR points to Santay’s supplemental affidavit which stated that the

       check redemption account was in MUFG’s name and “was separate and

       distinct from the Joint Account” and argues the check redemption account was

       not a “multiple party account” with a right of survivorship and therefore, there

       is no basis “on which to find there were sums on deposit in the Joint Account at

       the time of [Martin’s] death or that there was a right of survivorship between

       [Martin] and [Lindsey] in Guggenheim’s Check Redemption Account.”

       Amended Br. of Appellant at 17. Essentially, Solomon PR argues that

       immediately upon Guggenheim moving the funds out of the joint account into

       the check redemption account, the funds became Guggenheim’s (as named

       owner of the check redemption account) and lost all their previous

       characteristics. But we cannot agree that bank processes have any bearing on


       Court of Appeals of Indiana | Opinion 20A-PL-822 | December 21, 2020    Page 13 of 16
       the ownership of clearly marked funds from Martin and Lindsey’s joint

       account. That the money has to be held somewhere after it is withdrawn and

       before it becomes available to the account owner does not change the fact that

       the money is the account owner’s. Whatever Martin’s intention when he

       withdrew the money, it was certainly not for Guggenheim to become, even

       briefly, the owner of the funds. What if the check had gotten lost in the mail?

       What if Martin was still alive when the check arrived but changed his mind and

       tore it up? Under Solomon PR’s theory, the money would remain in

       Guggenheim’s check redemption account and accrue only to Guggenheim’s

       benefit, not to Lindsey’s or Martin’s. Unless and until the check was cashed,

       the funds represented by the check retained their original characteristic as sums

       on deposit in a joint account with rights of survivorship.


[19]   Solomon PR concedes the facts of Graves are “strikingly similar” but argues

       there is a “material exception.” Amended Br. of Appellant at 13. In Graves, the

       check was issued to ““Marie McGinness and Chester Graves, JTROS” but here,

       the check was issued to “Paul J. Martin or Lia J. Lindsey.” Solomon PR argues

       that these distinctions compel a different result because survivorship rights in

       the check are not specified here.


[20]   We see no meaningful distinction to be made on the basis of how the checks

       were made out in Graves versus this case. The account from which the funds

       were drawn was a joint account with rights of survivorship. Guggenheim

       issued a check in the same manner the joint account was titled from the time it

       was opened – Santay’s affidavit states the joint account was established and

       Court of Appeals of Indiana | Opinion 20A-PL-822 | December 21, 2020     Page 14 of 16
       titled in the names of “Paul J. Martin or Lia J. Lindsey” and the titling was

       never changed. See App. of Appellant, Vol. 2 at 78-79. “Paul J. Martin or Lia

       J. Lindsey” appears on all the account statements in the record. See id. at 74,

       76, 95; App. of Appellant, Vol. 3 at 26. If Guggenheim had drawn a check

       made out to “X or Y with rights of survivorship” from an account that was not a

       joint account, it would not have conferred survivorship rights. Nor does

       drawing a check made out to “X or Y” on a joint account strip an account of its

       survivorship rights.7


[21]   The joint account or its proceeds, here represented by the check, remained

       jointly owned by Martin and Lindsey with the right of survivorship when

       Martin died. Pursuant to section 18, the proceeds of the joint account became

       Lindsey’s property at the time of Martin’s death as a matter of law.8




       7
         It is true, as Solomon PR notes, that Graves stated the “joint account or its proceeds, the check, remained
       jointly owned by McGinness and Graves with the right of survivorship as provided by express written
       instruments (the deposit agreement and the check).” 625 N.E.2d at 495 (emphasis added). Graves cites now-
       Indiana Code section 32-17-11-29 and Hughes v. Hughes, 171 Ind. App. 255, 356 N.E.2d 225 (1976), trans.
       denied, in support of the importance of the written instruments. However, Indiana Code section 32-17-11-29
       specifically does not apply to accounts and Hughes concerned real estate. Thus, we do not believe the
       authorities cited in Graves compel the check to specifically reference the right of survivorship.
       8
         Although not argued by the parties or addressed by the trial court, we note that Lindsey might also have
       been entitled to summary judgment based on Indiana Code section 32-17-11-17. Section 17 creates a
       presumption that, during the lifetime of the parties, “the proceeds in a joint account belong to the joint
       tenants in the proportion that they contributed to the account.” Rollings v. Smith, 716 N.E.2d 502, 505 (Ind.
       Ct. App. 1999). The presumption can be rebutted, however, by “clear and convincing evidence of a different
       intent” – intent of the sole contributor to give, deliver, and irrevocably surrender control of the funds to the
       other joint owner. Ind. Code § 32-17-11-17(a); Rogers v. Rogers, 437 N.E.2d 92, 96 (Ind. Ct. App. 1982).
       Solomon’s argument presupposes that because Martin contributed 100% of the funds in the account, he was
       entitled pursuant to section 17 to do as he wished with 100% of the funds in the account during his lifetime
       and had only intended to create a valid disposition at death. However, Lindsey designated evidence showing
       he intended her to have access to the funds in the joint account “anytime” and therefore, may have rebutted


       Court of Appeals of Indiana | Opinion 20A-PL-822 | December 21, 2020                              Page 15 of 16
                                                Conclusion
[22]   As a matter of law, Lindsey is entitled to the proceeds of the check and the trial

       court’s grant of summary judgment to her is affirmed.


[23]   Affirmed.


       Crone, J., and Brown, J., concur.




       the section 17 presumption which would mean she was entitled to the funds not only at Martin’s death but
       also during his lifetime.

       Court of Appeals of Indiana | Opinion 20A-PL-822 | December 21, 2020                          Page 16 of 16